United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3199
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Charles Robert Evans

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                            Submitted: March 21, 2022
                              Filed: March 24, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Charles Evans appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and firearm offenses. His counsel has moved for leave to

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable. Evans has filed a pro se brief
challenging the plea.

       Upon careful review, we conclude that the district court did not err in imposing
a sentence within the Guidelines range. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (in reviewing sentences, appellate court first ensures no
significant procedural error occurred, then considers substantive reasonableness of
sentence under abuse-of-discretion standard); United States v. Lincoln, 413 F.3d 716,
717 (8th Cir. 2005) (sentence within Guidelines range is presumptively reasonable).
We further conclude that Evans cannot challenge his plea on appeal, as he did not
move to withdraw the plea below, see United States v. Umanzor, 617 F.3d 1053, 1060
(8th Cir. 2010), and that Evans cannot pursue an ineffective-assistance claim on direct
appeal, as the record is not fully developed, see United States v. Oliver, 950 F.3d 556,
566 (8th Cir. 2020) (appellate court normally defers ineffective-assistance claims to
28 U.S.C. § 2255 proceedings; review on direct appeal is appropriate only where
record is fully developed on specific issue of ineffective assistance, where not to act
would amount to plain miscarriage of justice, or where counsel’s error is readily
apparent).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. The judgment is
affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                          -2-